Citation Nr: 0611074	
Decision Date: 04/18/06    Archive Date: 04/26/06

DOCKET NO.  02-07 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Ward, Counsel

INTRODUCTION

The veteran had active service from March 1976 to September 
1976. He also had a period of service in the US Army Reserve 
from August 8, 1972 to January 14, 1973.

This appeal initially came before the Board of Veterans' 
Appeals (Board) from rating decisions of the Department of 
Veterans Affairs (VA) St. Petersburg, Florida Regional Office 
(RO).

When last before the Board in January 2004, the Board 
reopened the claim for a psychiatric disability and remanded 
the case for further development. 

The veteran testified before the undersigned at a June 2003 
hearing at the RO. A transcript of that hearing is of record. 
Additional correspondence from the veteran has been received 
at the Board and has been associated with the claims file.

The issues are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify you if 
further action is required on your part. The TDIU issue is 
inextricably intertwined and must be deferred.


REMAND

In January 2004, the Board remanded the case to the RO for 
procurement of medical records associated with the veteran's 
Social Security Administration (SSA) disability award, and 
for reexamination with opinion. The Board has reviewed the 
claims folders and finds the examination and opinion 
inadequate for adjudication purposes. Thus another remand is 
necessary.

In January 2005, the veteran underwent VA psychiatric 
examination. The examiner indicated that from the record, the 
psychiatric disability, bipolar disorder, had its onset prior 
to service, but that it was difficult to determine whether 
the veteran's condition was adequately controlled or in 
remission just prior to his induction into active duty in 
March 1976. The examiner concluded that an opinion as to 
exacerbation of the pre-existing psychiatric illness was 
"impossible to determine without resort to speculation." 

The Board notes that the veteran's SSA file was received at 
the RO after the VA examination was conducted. Thus it 
appears that the VA examiner did not have an opportunity to 
review the substantial medical evidence contained in the SSA 
records pertinent to the veteran's psychiatric status for the 
periods of time immediately prior to his entry into active 
duty in March 1976, and after separation in September 1976. 
Further, in the January 2005 VA examination report, the 
examiner referenced pre-service psychiatric hospitalizations 
in 1967, 1971 and 1975. However, the SSA file reveals reports 
of psychiatric hospitalizations and outpatient treatment in 
1967, 1971, 1973, 1974, 1975, and most significantly, 
hospitalization at Woodland Park Hospital in January 1976, 
and VA outpatient treatment notes through February 1976, just 
prior to the veteran's March 1976 entrance into active duty,. 
The veteran has been variously diagnosed with catatonic 
schizophrenia, and schizophrenia schizoaffective type, 
transient situational personality disturbance, gross stress 
reaction (Menlo Park Outpatient Clinic, December 1967); manic 
depressive illness, manic type (Marlboro State Hospital, 
November - December 1973); manic depressive, sociopathic 
personality disorder (MHC Pinellas County, October 1974 to 
1975); and schizoaffective schizophrenia (Woodland Park 
Hospital, January - February 1976). 

In addition, the C file reflects VA outpatient treatment 
notes from September 1976, and private psychiatric 
evaluations (e.g. by Dr. Delaney in 1977) documenting the 
severity of the veteran's disability for the period 
immediately after separation from service in September 1976. 
The Board thus finds there is substantial evidence in the 
record reflective of the veteran's status immediately prior 
to enlistment in March 1996, and after separation in 1976, 
which has not yet been reviewed by the VA examiner. 

The Board requires an opinion on the question of aggravation 
in service, in compliance with its January 2004 remand 
directive. The Board is obligated by law to ensure that RO's 
comply with its directives. Where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App 268 (1998).  

Additionally, there are now new provisions of 38 C.F.R. 
§ 3.304, and a new General Counsel's Opinion (3-2003) that 
have application and should also be considered initially by 
the RO. Initial notice pursuant to Dingess should also be 
provided. 

Accordingly, the case is REMANDED to the RO (via the Appeals 
Management Center in Washington, D.C.) for the following 
actions:

1.  The veteran should be provided with 
notifications pertinent to recent Court 
precedent. See Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 
(U.S. Vet. App. Mar. 3, 2006), for the 
claims of entitlement to service 
connection for a psychiatric disability 
and entitlement to a TDIU. 

2.  The claims file should be returned 
to the physician who provided the most 
recent January 2005 VA examination for 
preparation of an addendum.  If that 
physician is no longer available, the 
RO should arrange for another 
psychiatrist with appropriate expertise 
to review the claims folder, and note 
such review in the examination report.  
If it is determined that additional 
examination is needed, such examination 
should be scheduled in accordance with 
applicable procedures.

3.  Based on this review, including all 
records prior to and after service, and 
specifically on review of the medical 
records discussed above which are 
associated with the copy of the 
veteran's SSA file received in 2005, 
the psychiatrist is asked to provide an 
opinion as to whether the evidence 
prior to service shows that the 
psychiatric disorder clearly and 
unmistakably pre-existed service.  If 
so, what would be the proper diagnosis 
of that disorder?

With respect to any psychiatric 
disorder which the examiner believes 
existed prior to the veteran's 
entrance into active duty in March 
1976, is the evidence clear and 
unmistakable that the pre-existing 
psychiatric disorder underwent no 
permanent increase in severity 
during service (i.e., no 
aggravation)?

Adequate rationale and bases for 
each opinion should be provided. It 
is critical that the claims folders, 
including the SSA file of record be 
made available to the examiner in 
conjunction with the examination.

4.  Then, the RO should readjudicate the 
claims based upon a de novo review of all 
pertinent evidence and consideration of 
all applicable criteria, including GC 
Opinion 3-2003 and the new provisions of 
38 C.F.R. § 3.304. If the benefits sought 
on appeal are not granted to the 
veteran's satisfaction, the case should 
be returned to the Board, following 
completion of the usual appellate 
procedures.

By this remand the Board intimates no opinion as to any final 
outcome warranted. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






